I N     T H E       S U P R E M E C O U R T O F                          T E N N E S S E E
                                                                        A T J A C K S O N


S T A T E     O F     T E N N E S S E E                                               )               F O R      P U B L I C A T I O N
                                                                                      )
                                                                                      )               N O .      0 2 - S - 0 1 - 9 1 1 2 - C R - 0 0 0 6 4
V .                                                                                   )
                                                                                      )                                                            FILED
                                                                                      )               S H E L B Y          C O U N T Y
D A V I D     K E E N                                                                 )                                                                July 8, 1996

                                                                                                                                                   Cecil Crowson, Jr.
                                                  O P I N I O N          O N        P E T I T I O N            T O       R E H E A R               Appellate C ourt Clerk



                        O n         M a y           2 3 ,           1 9 9 4 ,             t h i s           C o u r t          a f f i r m e d        p e t i t i o n e r ' s

c o n v i c t i o n         f o r     f i r s t - d e g r e e                   m u r d e r           a n d      r e m a n d e d           t h e    c a u s e     f o r     r e -

s e n t e n c i n g .



                        S u b s e q u e n t l y ,                     t h e         p e t i t i o n e r                 f i l e d      a      t i m e l y       p e t i t i o n

p u r s u a n t       t o     R u l e         3 9 ,         T e n n .         R .     A p p .         P .      f o r       a    r e h e a r i n g .



                        W e     g r a n t           t h e       p e t i t i o n              t o      r e h e a r          a n d     r e m a n d      t h e     c a u s e     t o

t h e     t r i a l     c o u r t           f o r      t h e         c o n d u c t           o f      a      s e n t e n c i n g           h e a r i n g      c o n s o n a n t

w i t h     o u r     h o l d i n g           i n      S t a t e         v .        R i c h a r d            O d o m .



                        E n t e r           t h i s         t h e      _ _ _ _ _           d a y      o f      _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,            1 9 9 6 .




                                                                                      P E R         C U R I A M